Title: To Thomas Jefferson from James Monroe, 14 March 1822
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
March 14. 1822
I have had the Pleasure to receive your letter of the 6th & to forward that to Dr Morse enclosed in it, in the manner directed. I have read with great interest & satisfaction, the very luminous view, which you have taken, of the many & very serious objections to the association of which he may be said to be the author. I Concur with you thoroughly in every sentiment which you have express’d on the subject, & I hope you will excuse a liberty which I have taken, to retain a copy of it, & that you will also permit me to shew it, to the members of the administration & some other friends here. I have shewn it to Mr Kay, who expresses a strong desire that it could be made publick, as he thinks that it would produce a very happy effect, in shirking combinations of the kind. mr. gouverneur who copied it, is the only other person who has seen it, or who will see it, without your permission.you have I doubt not read the message respecting the independent governments to the south of the U States. There was danger in standing still or moving forward, & of a nature, in both instances, which will readly occur to you. I thought that it was the wisest policy, to risk that, which was incident to the latter course, as it comported more with the liberal & magnanimous spirit of our own country than the other. I hope that you will concur in the opinion that the time had arrivd, beyond, which it ought not to hear been longer delayd—with great respect & esteem your friend & servantJames Monroe